       Case:20-04827-ESL13 Doc#:31 Filed:04/13/21 Entered:04/13/21 14:05:43                               Desc:
                          Objection to Claim - Single Page 1 of 1
                               IN THE UNITED STATES BANKRUPTCY COURT
                                           District of Puerto Rico



IN RE:                                                       Case No. 20−04827 ESL
JOSE HIRAM ANDRADES MALDONADO
dba JH Transporte                                            Chapter 13

xxx−xx−1706
                                                             FILED & ENTERED ON 4/13/21
                         Debtor(s)



                                                       ORDER

Chapter 13 Trustee's objection to claim #7 filed by Island Portfolio Services, LLC (docket entry #30), having been
duly notified to all parties in interest, and no replies or objections having been filed timely, it is now ORDERED that
said motion be and it is hereby granted.

IT IS SO ORDERED.

In San Juan, Puerto Rico, this Tuesday, April 13, 2021 .
